IN THE SUPERIOR COURT OF THE STATE OF DELAWARE
ADCHEMY, INC.,

Plaintiff,

V. C.A. No. N15C-03-096 MMJ CCLD

PLATEAU DATA SERVICES, LLC,

and ZETA INTERACTIVE, formerly
known as XL MARKETING CORP.,

\./\/\/\_/\/\/\/\/\/\_/\_/

Defendants.
Submitted: November 20, 2017
Decided: December 19, 2017
On Defendants’ Exceptions to Special Master’s Second Recommendation
Respecting Plaintiff Adchemy, Inc, ’s Motion in Limine
to EXclude the Testimony and Expert Report of
David J. Steele, Esquire
DENIED
ORDER
By Order dated November l, 2017, the Special Master recommended that
the Court grant Plaintiff Adchemy, Inc.’s Motion in Limine to Exclude the
Testimony and EXpert Report of David J. Steele, Esquire. Defendants filed
Exceptions to the Special Master’s decision. The parties submitted briefs on the
EXceptions.

The Court finds that the Special Master carefully considered all issues raised

by the parties. The November l, 2017 decision is consistent With applicable legal

precedent and Delaware’s Superior Court Civil Rules. The Court is not persuaded
by Defendants’ exceptions. Upon de novo revieW, the Court finds the Second
Recommendation to be Well-reasoned.

THEREFORE, the Special Master’s Second Recommendation
Respecting Plaintiff Adchemy, lnc,’s Motion in Ll'mz`ne to Exclude the Testimony
and EXpert Report of David J. Steele, Esquire, issued November 1, 2017, is hereby
APPROVED. All exceptions are hereby DENIED.

IT IS SO ORDERED.

 

Th%lbnorzc€l’e Mary M. Johnston